                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GATX CORPORATION,                       )
                                        )
               Plaintiff,               )
                                        ) Case No. 1:19-cv-04790-AT
         vs.                            )
                                        )
GEORGIA POWER COMPANY                   )
                                        )
               Defendant.               )
                                        )
                                        )

                      ACKNOWLEDGMENT OF SERVICE

      Defendant Georgia Power Company, by and through its undersigned

counsel, hereby acknowledges service of the summons and complaint in the above-

captioned proceeding. Defendant acknowledges that it is subject to personal

jurisdiction and venue in the United States District Court for the Northern District

of Georgia, and it waives any defense relating to the sufficiency or service of

process. Service of process shall be deemed complete as of the date set forth

below.

                            [signature on following page]




                                          1
Respectfully submitted, this 31st day of October, 2019.

                         /s/ Thomas E. Reilly
                          Thomas E. Reilly
                          Georgia Bar No. 600195
                          Katie L. Balthrop
                          Georgia Bar No. 674304
                          Troutman Sanders LLP
                          600 Peachtree Street NE, Suite 3000
                          Atlanta, Georgia 30308
                          Tel: (404) 885-3000
                          tom.reilly@troutman.com

                          Counsel for Defendant Georgia Power Company




                                  2
                           CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send

notification of the filing to all counsel of record.

      This 31st day of October, 2019.

                                           /s/ James W. Cobb
                                           James W. Cobb
                                           Georgia Bar No. 420133
                                           jcobb@caplancobb.com

                                           Counsel for Plaintiff




                                            3
